Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1635 Page 1 of 19


     KAZEROUNI LAW GROUP, APC                         HYDE & SWIGART
1
     Abbas Kazerounian, Esq. (249203)                 Joshua B. Swigart, Esq. (225557)
2    ak@kazlg.com                                     josh@westcoastlitigation.com
     Matthew M. Loker, Esq. (279939)                  2221 Camino Del Rio South, Ste. 101
3
     ml@kazlg.com                                     San Diego, CA 92108
4    245 Fischer Avenue, Ste. D1                      Telephone: (619) 233-7770
     Costa Mesa, CA 92626                             Facsimile: (619) 297-1022
5
     Telephone: (800) 400-6808
6    Facsimile: (800) 520-5523
7
     MANNING LAW, APC
8    Joseph R. Manning, Jr., Esq. (223381)
9
     info@manninglawoffice.com
     4667 MacArthur Boulevard, Ste. 150
10   Newport Beach, CA 92660
11
     Telephone: (949) 200-8755
     Facsimile: (800) 520-5523
12

13
     Attorneys for Plaintiffs,

14                         UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA

16   JAMES RUTHERFORD, an                           Case No.: 18-cv-435 JLS (MSB)
17   individual, THE ASSOCIATION 4
     EQUAL ACCESS,                                  PLAINTIFFS’ REQUEST FOR
18                                                  JUDICIAL NOTICE IN SUPPORT
                 Plaintiffs,                        OF SUPPLEMENTAL BRIEF
19
     v.                                             REGARDING ARTICLE III
20                                                  STANDING
     EVANS HOTELS, LLC, a
21   California limited liability company,           Hon. Janis L. Sammartino
22   and Does 1 to 50,
23                   Defendants.
24

25

26

27

28
     Case No.: 18-cv-435 JLS (MSB)                           Rutherford, et al. v. Evans Hotels, LLC
                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                               SUPPLEMENTAL BRIEF REGARDING STANDING
 Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1636 Page 2 of 19




 1         TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE         TAKE        NOTICE        Plaintiffs     JAMES       RUTHERFORD
 4   (“Rutherford”); and, THE ASSOCIATION 4 EQUAL ACCESS (“A4EA”)
 5   requests this Court to take judicial notice of the following matters or materials set
 6   forth below, pursuant to Federal Rules of Evidence, Rule 201, in support of
 7   Plaintiffs’ Supplemental Brief Regarding Article III Standing.
 8         Under Fed. R. Evid., Rule 201(d), judicial notice is mandatory "if requested
 9   by a party and [the court is] supplied with the necessary information." Fed. R.
10   Evid., Rule 201(b) further provides that "[a] judicially noticed fact must be one not
11   subject to reasonable dispute in that it is either (1) generally known within the
12   territorial jurisdiction of the trial court or (2) capable of accurate and ready
13   determination by resort to sources whose accuracy cannot reasonably be
14   questioned."
15         Accordingly, a "court may take judicial notice of matters of public record."
16   Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. Cal. 2001). The Court may
17   therefore take judicial notice of the recorded documents attached as follows:
18            1.    Attached hereto as Exhibit 1 is a true and correct copy of the Opinion
19   in United States of America v. Gasperini, Case No. 17-2479 (2nd Cir. July 2,
20   2018).
21
     Dated: August 5, 2019
22
                                            MANNING LAW, APC
23

24                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
25
                                           Attorney for Plaintiffs
26

27
       Case No.: 18-cv-435 JLS (MSB)         1 of 1     Rutherford, et al. v. Evans Hotels, LLC
28     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF RESPONSE TO ORDER TO
                            SHOW CAUSE REGARDING ARTICLE III STANDING
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1637 Page 3 of 19




                             EXHIBIT “1”
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1638 Page 4 of 19




  17-2479
  United States v. Gasperini



                     UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT



                                   August Term, 2017

                   (Argued: June 6, 2018     Decided: July 2, 2018)

                                 Docket No. 17-2479-cr



                               UNITED STATES OF AMERICA,

                                                      Appellee,

                                        — v. —

                                   FABIO GASPERINI,

                                                      Defendant-Appellant.


  Before:

                   CABRANES, LYNCH, and CARNEY, Circuit Judges.

                                  __________________

         Fabio Gasperini appeals from a judgment, entered after a jury trial in the
  United States District Court for the Eastern District of New York (Nicholas G.
  Garaufis, Judge), convicting him of misdemeanor computer intrusion in violation
  of 18 U.S.C. § 1030(a)(2)(C), and sentencing him to one year in prison. On appeal,
  Gasperini argues, among other things, that the computer intrusion statute is
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1639 Page 5 of 19




  unconstitutionally vague; that the district court erred in denying his motion to
  suppress evidence that was seized in purported violation of the Stored
  Communications Act; and that the district court abused its discretion in allowing
  the government to introduce into evidence screenshots from the Internet Archive.
  Because we find these arguments (and, as explained in an accompanying
  summary order, all of Gasperini’s other arguments) to be meritless, we AFFIRM
  the judgment of the district court.



               SARITHA KOMATIREDDY, Assistant United States Attorney (David C.
                     James, Assistant United States Attorney, on the brief), for Richard
                     P. Donoghue, United States Attorney for the Eastern District of
                     New York, New York, NY.

               SIMONE BERTOLLINI (Paul F. O’Reilly, on the brief), Law Offices of
                    Simone Bertollini, New York, NY, for Defendant-Appellant Fabio
                    Gasperini.



  GERARD E. LYNCH, Circuit Judge:

        Fabio Gasperini was convicted by a jury in the United States District Court

  for the Eastern District of New York (Nicholas G. Garaufis, Judge) of one count of

  misdemeanor computer intrusion in violation of 18 U.S.C. § 1030(a)(2)(C), a

  provision of the Computer Fraud and Abuse Act of 1986 (“CFAA”). Gasperini

  raises several challenges to his conviction. First, he contends that the statute that

  he was convicted of violating is unconstitutionally vague. Second, he asserts that

  the district court erroneously denied his motion to suppress evidence that was



                                            2
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1640 Page 6 of 19




  allegedly collected in violation of the Stored Communications Act. Third, he

  contends that the district court abused its discretion in allowing the government

  to introduce into evidence screenshots from the Internet Archive (also known as

  the “Wayback Machine”). Gasperini makes several other arguments, which are

  addressed in an accompanying summary order. Because we are not persuaded

  by any of Gasperini’s arguments, we AFFIRM the judgment of the district court.

                                    BACKGROUND

        The evidence discussed below is taken from the trial record. Insofar as it

  relates to the offense of conviction, the evidence is viewed in the light most

  favorable to the government, and we draw all reasonable inferences in its favor.

  United States v. Guadagna, 183 F.3d 122, 125 (2d Cir. 1999). As it relates to the

  sentencing issues discussed in the accompanying summary order, “we review

  the District Court’s factual findings relevant to a sentencing determination for

  clear error.” United States v. Johnson, 378 F.3d 230, 238 (2d Cir. 2004). In order to

  vacate such findings, “we must view the evidence in the light most favorable to

  the government and nevertheless find to be impermissible the factual

  determinations based upon that favorably-viewed evidence.” Id.




                                             3
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1641 Page 7 of 19




        In 2014, a virus began infecting QNAP-brand devices.1 Computer security

  experts who detected the virus determined that the attacker behind the virus was

  attempting to covertly infiltrate computers. The attacker targeted QNAP

  computers, which do not log external internet connections, and used an often-

  overlooked port to access the computers. The virus installed malware, which

  included several commands for the computer to execute, in hidden directories on

  the infected computers. Once a computer was infected, the attacker installed a

  “backdoor” account, which had the status of a “superprivileged user,” with

  unrestricted access to and control over the computer’s data. After creating the

  backdoor account, the attacker patched the initial vulnerability that had allowed

  him access, thereby locking out other hackers. The infected computer was then

  instructed to scan the internet for other computers with the same vulnerability

  and infect them. In this way, the attacker created what is known as a “botnet” – a

  network of infected computers under the attacker’s control. An analysis of one of

  the servers used in the scheme revealed that more than 155,000 computers were

  infected worldwide. Many of those computers were located in the United States.


  1
   QNAP Incorporated is a company headquartered in Taiwan, with offices and
  warehouses in California, that manufactures and sells “network attached
  storages,” which are computers specifically designed for the storage of data.

                                          4
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1642 Page 8 of 19




        The virus’s commands accomplished different tasks. One command was

  designed to take certain username and password files from the infected

  computers and copy them onto a server. Another caused the infected computer

  to disguise itself as a human browsing the internet, and to click on certain banner

  advertisements. Yet another command prompted the botnet to launch

  coordinated attacks on certain websites, a practice known as distributed denial-

  of-service attacks.

        United States investigators identified Gasperini, an Italian citizen, as the

  creator of the virus and perpetrator of the various attacks because he leased and

  operated several servers around the world that were used to host the malware

  and communicate with the infected computers. A search of Gasperini’s email

  account also found a “test” copy of the computer virus that was initially used to

  infect QNAP computers, and emails from Gasperini expressly referencing several

  of the scripts installed on the infected computers.

        Evidence later adduced at trial also linked Gasperini to a related “click

  fraud” scheme, in which the botnet computers were commanded to click on

  certain advertisements. Business records showed that several websites implicated

  in the scheme were registered in Gasperini’s name. Additionally, Gasperini


                                           5
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1643 Page 9 of 19




  contracted with an Italian advertising company to earn money for each

  advertisement viewed on these websites. Finally, evidence at trial tended to show

  that Gasperini monitored the operation. This included emails from his servers

  reporting “clicks completed” and a photograph of his home computer

  commanding his botnet to click on an advertising banners. After his arrest in the

  Netherlands, Gasperini deleted the contents of his Google account, deactivated

  his Facebook account, and instructed someone to discard the hard drives in his

  home and erase others.

        A grand jury charged Gasperini with felony crimes of computer intrusion

  with intent to defraud, for financial gain, and in furtherance of criminal acts; wire

  fraud conspiracy; wire fraud; and money laundering. After a seven-day jury trial,

  he was acquitted of all felony charges, and was convicted only of misdemeanor

  computer intrusion in violation of 18 U.S.C. § 1030(a)(2)(C), a lesser-included

  crime within one of the computer intrusion felonies charged in the indictment.2

  At sentencing, the trial judge found that the government had proven, by a

  preponderance of the evidence, that Gasperini had committed the felony offenses


  2
   The misdemeanor offense lacks the aggravating purpose element of the felony
  charged in the indictment. See 18 U.S.C. § 1030(c)(2) (establishing escalating
  penalties for violations of § 1030(a)(2) under various circumstances).

                                            6
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1644 Page 10 of 19




  with which he was charged. Accordingly, those crimes were considered as

  relevant conduct in calculating the applicable Guidelines range, resulting in a

  range of 63 to 78 months’ incarceration, which was capped by the statutory

  maximum of imprisonment for one year. The district court sentenced Gasperini

  principally to that statutory maximum. He now appeals from that conviction.3

                                      DISCUSSION

  I.       Vagueness

           The statute under which Gasperini stands convicted punishes anyone who

  “intentionally accesses a computer without authorization . . . and thereby obtains

  . . . information from any protected computer.” 18 U.S.C. § 1030(a)(2)(C).

  Gasperini argues that the statute is unconstitutionally vague because it does not

  define the terms “access,” “authorization,” and “information,” and because the

  definition of “protected computer” in § 1030(e)(2) is overbroad.

           Because Gasperini did not raise this challenge below, we review it for plain

  error. United States v. Boyland, 862 F.3d 279, 288 (2d Cir. 2017), cert. denied, 138 S.

  Ct. 938 (2018). When reviewing for plain error under Federal Rule of Criminal

  Procedure 52(b), an appellate court has discretion to correct an error not raised at


  3
      Gasperini has served his sentence and has been deported to Italy.

                                              7
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1645 Page 11 of 19




  trial only where the appellant demonstrates that “(1) there is an error; (2) the

  error is clear or obvious . . . ; (3) the error affected the appellant’s substantial

  rights . . . ; and (4) the error seriously affects the fairness, integrity[,] or public

  reputation of judicial proceedings.” United States v. Marcus, 560 U.S. 258, 262

  (2010) (internal quotation marks and brackets omitted).

         Gasperini cannot clear the hurdle set by the second of these requirements.

  “At a minimum, a court of appeals cannot correct an error pursuant to Rule 52(b)

  unless the error is clear under current law.” United States v. Olano, 507 U.S. 725,

  734 (1993); see also Rosales-Mireles v. United States, 138 S.Ct. 1897 (2018). Gasperini

  cites no authority from any court – let alone one whose decisions are binding on

  us – holding, or even suggesting, that § 1030(a)(2)(C) is unconstitutionally vague.

  Accordingly, we cannot conclude that the district court plainly erred by not sua

  sponte dismissing the indictment on that ground.

         In any event, Gasperini has not identified a due process violation here. “A

  conviction fails to comport with due process if the statute under which it is

  obtained fails to provide a person of ordinary intelligence fair notice of what is

  prohibited, or is so standardless that it authorizes or encourages seriously

  discriminatory enforcement.” United States v. Williams, 553 U.S. 285, 304 (2008).


                                               8
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1646 Page 12 of 19




  We apply this standard in the context of the facts at issue, because, outside of the

  First Amendment context, an individual “who engages in some conduct that is

  clearly proscribed cannot complain of the vagueness of the law as applied to the

  conduct of others.” Id.

        Even if we assume, arguendo, that the statute’s application may be unclear

  in some marginal cases (including some fanciful possibilities conjured in

  Gasperini’s appellate brief), Gasperini’s conduct falls squarely and

  unambiguously within the core prohibition of the statute. “Congress enacted the

  CFAA in 1984 to address ‘computer crime,’ which was then principally

  understood as ‘hacking’ or trespassing into computer systems or data.” United

  States v. Valle, 807 F.3d 508, 525 (2d Cir. 2015), citing H.R. Rep. No. 98-894, at

  3691–92, 3695–97 (1984), and S. Rep. No. 99-432, at 2480 (1986). In this case,

  Gasperini was found by the jury to have hacked into thousands of computers

  without permission, thereby gaining access to all of the information stored on

  those computers. The jury further found Gasperini guilty of taking information,

  including usernames and passwords, from at least some of those computers.

  There is thus no doubt that all of these actions fall within the core meaning of the

  phrase “accesses a computer without authorization . . . and thereby obtains . . .


                                             9
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1647 Page 13 of 19




  information from [a] protected computer” as the italicized terms are used in

  § 1030(a)(2)(C).4 Accordingly, Gasperini’s challenge to the constitutionality of 18

  U.S.C. § 1030(a)(2)(C) fails.

  II.   Suppression

        Gasperini next argues that the district court should have suppressed

  certain evidence introduced by the government at trial, including (1) evidence

  obtained pursuant to search warrants issued under the Stored Communications

  Act (“SCA”), 18 U.S.C. § 2701 et seq., and (2) evidence obtained during searches of

  his home in Italy by Italian law enforcement officers pursuant to warrants issued

  by Italian courts. The district court did not err with respect to either category of

  evidence.

        Gasperini first argues that the SCA warrants were extraterritorial warrants

  not authorized by that Act. He relies on this Court’s decision in Matter of Warrant

  to Search a Certain E-Mail Account Controlled and Maintained by Microsoft Corp., 829

  F.3d 197 (2d Cir. 2016), vacated as moot sub nom. United States v. Microsoft Corp., 138


  4
   Gasperini’s questioning of the definition of “protected computer” is also
  meritless. The definition describes a wide range of computers, including ones
  “used in or affecting interstate or foreign commerce or communication.” 18
  U.S.C. § 1030(e)(2)(B). That standard, a familiar limitation on the reach of any
  number of federal criminal statutes, has never been found void for vagueness.

                                            10
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1648 Page 14 of 19




  S. Ct. 1186 (2018), in which we held that the SCA does not apply extraterritorially,

  and does not authorize the seizure of electronic communications stored on

  servers located outside of the United States. Id. at 222.5

         Even assuming that at least some of the warrants demanded and acquired

  electronic communications stored abroad,6 and that our ruling in Microsoft –


  5
    As we explained in Microsoft, SCA “warrants,” although issued only when the
  constitutional standards governing conventional search warrants are met, do not
  authorize agents to enter premises and search for evidence, but rather are served
  on a third-party holder of electronic communications and demand that the third
  party turn over the information called for in the warrant. See 829 F.3d at 214
  (describing the operation of SCA warrants). In that respect, SCA warrants
  function analogously to subpoenas. See id. at 226–29 (Lynch, J., concurring in the
  judgment).
  6
    Gasperini asserts that because he lived in Italy, it is “obvious” that his emails
  and Google Drive files were stored in Google’s foreign servers. Appellant’s Br. at
  36. That assertion is far from obvious, however. Prior to our decision in Microsoft,
  Google appears to have stored user data at locations that bore no relation to the
  location of the user. See, e.g., In re Search of Content that is Stored at Premises
  Controlled By Google, No. 16-MC-80263-LB, 2017 WL 1398279, at *4 (N.D. Cal. Apr.
  19, 2017) (“Unlike Microsoft, where storage of information was tethered to a user's
  reported location, there is no storage decision here. The process of distributing
  information is automatic, via an algorithm, and in aid of network efficiency”)
  (internal citation omitted) (amended and superseded on other grounds by In re Search
  of Content that is Stored at Premises Controlled by Google, No. 16-MC-80263-LB, 2017
  WL 1487625, at *1 (N.D. Cal. Apr. 25, 2017); In re Search Warrant No. 16-960-M-01
  to Google, 232 F. Supp. 3d 708, 712 (E.D. Pa. 2017) (“Google stores user data in
  various locations, some of which are in the United States and some of which are
  in countries outside the United States. Some user files may be broken into
  component parts, and different parts of a single file may be stored in different

                                            11
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1649 Page 15 of 19




  which was vacated as moot by the Supreme Court – correctly states the law,

  suppression still would not be required, because suppression of evidence is not a

  remedy available for violation of the SCA. Congress provided a number of

  specific remedies for such violations; these do not include suppression of

  evidence in a criminal case. See 18 U.S.C. § 2707(b) (listing “appropriate relief” in

  a “civil action” as “equitable or declaratory relief,” “damages,” and “a reasonable

  attorney's fee and other litigation costs reasonably incurred”); 18 U.S.C. § 2707(d)

  (providing for “disciplinary action against the officer or employee” who violated

  the Act). Moreover, Congress expressly provided that the listed remedies are

  exclusive, stating in § 2708 that the “remedies and sanctions described in this

  chapter are the only judicial remedies and sanctions for nonconstitutional

  violations of this chapter.” (Emphasis added).7 Gasperini does not request any


  locations (and, accordingly, different countries) at the same time.”) (internal
  citations omitted). Gasperini musters no evidence to support his conclusory
  assertion that in his case, the emails and files obtained from Google had, in fact,
  been stored abroad.
  7
   Our reading of the SCA as not requiring or authorizing suppression of evidence
  for nonconstitutional violations of its provisions is consistent the rulings of our
  sister circuits that have considered the issue. See, e.g., United States v. Clenney, 631
  F.3d 658, 667 (4th Cir. 2011); United States v. Guerrero, 768 F.3d 351, 358 (5th Cir.
  2014); United States v. Smith, 155 F.3d 1051, 1056 (9th Cir. 1998); United States v.
  Perrine, 518 F.3d 1196, 1202 (10th Cir. 2008); United States v. Steiger, 318 F.3d 1039,
  1049 (11th Cir. 2003).

                                             12
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1650 Page 16 of 19




  form of relief authorized under the SCA, nor does he argue that any of the

  purported statutory violations he identifies also violate the Constitution, and we

  find no basis for any such argument. Accordingly, the district court did not err in

  denying Gasperini’s motion to suppress the evidence collected pursuant to the

  SCA warrants.

        Gasperini’s challenge to the use of hard drives and documents obtained

  from Italian law enforcement officials who searched his home fares no better. The

  searches were conducted pursuant to an Italian warrant, and Gasperini makes no

  claim that the warrant was issued in violation of Italian law. He argues instead

  that the Italian officials acted at the behest of American law enforcement agents,

  thus making them subject to American constitutional requirements for searches.

  “In order to render foreign law enforcement officials virtual agents of the United

  States, American officials must play some role in controlling or directing the

  conduct of the foreign parallel investigation.” United States v. Getto, 729 F.3d 221,

  230 (2d Cir. 2013). Beyond alleging that the search was conducted at the request

  of the U.S. government, however, Gasperini does not argue that Italian officials

  were controlled by American law enforcement agents. A mere request is not

  sufficient to show control. See, e.g., id. (“It is not enough that the foreign


                                             13
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1651 Page 17 of 19




  government undertook its investigation pursuant to an American [Mutual Law

  Enforcement Assistance Treaty] request.”) There is thus no basis for Gasperini’s

  efforts to apply to the Italian searches the constitutional standards that would

  apply to domestic searches conducted by United States officers.

  III.   The Wayback Machine

         Finally, Gasperini challenges an evidentiary ruling made by the district

  court permitting the government to introduce screenshots of various websites

  taken by the Internet Archive, more commonly known as the “Wayback

  Machine.” “A district court judge is in the best position to evaluate the

  admissibility of offered evidence. For that reason, we will overturn a district

  court’s ruling on admissibility only if there is a clear showing that the court

  abused its discretion or acted arbitrarily or irrationally.” United States v. Valdez, 16

  F.3d 1324, 1332 (2d Cir. 1994) (internal citation omitted). We detect no such abuse

  of discretion here.

         Gasperini challenges the authentication of screenshots of websites

  registered to Gasperini for use in the click fraud scheme, which were captured

  and stored by the Internet Archive, and maintained as business records of that

  entity. Federal Rule of Evidence 901(a) requires that before evidence is admitted,


                                            14
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1652 Page 18 of 19




  “the proponent must produce evidence sufficient to support a finding that the

  item is what the proponent claims it is.” That standard was amply met here.

        Gasperini relies on Novak v. Tucows, Inc., 330 F.App’x 204 (2d Cir. 2009), in

  which we affirmed a district court decision excluding screenshots from the

  Archive for lack of authentication. In that non-precedential summary order,

  however, we held only that the district court did not abuse its discretion in

  excluding the evidence in a civil trial, where the proponent of the evidence

  offered no testimony explaining its provenance. Id. at 206, aff’g Novak v. Tucows,

  Inc., No. 06-CV-1909, 2007 WL 922306 (E.D.N.Y. Mar. 26, 2007). Here, in contrast,

  the government presented testimony from the office manager of the Internet

  Archive, who explained how the Archive captures and preserves evidence of the

  contents of the internet at a given time. The witness also compared the

  screenshots sought to be admitted with true and accurate copies of the same

  websites maintained in the Internet Archive, and testified that the screenshots

  were authentic and accurate copies of the Archive’s records. Based on this

  testimony, the district court found that the screenshots had been sufficiently

  authenticated.




                                           15
Case 3:18-cv-00435-JLS-MSB Document 80-1 Filed 08/05/19 PageID.1653 Page 19 of 19




        The Third Circuit considered the admissibility of Internet Archive records

  on a similar record in United States v. Bansal, 663 F.3d 634, 667–68 (3d Cir. 2011).

  In that case, the court found that where a witness testified, from personal

  knowledge, “about how the Wayback Machine website works and how reliable

  its contents are,” there was sufficient evidence to authenticate screenshots taken

  from that website. Id. at 667. We agree with the holding of the court in Bansal, and

  hold that the testimony presented in this case by the government was “sufficient

  proof . . . that a reasonable juror could find in favor of authenticity or

  identification.” United States v. Tin Yat Chin, 371 F.3d 31, 38 (2d Cir. 2004).

  Gasperini was free to cross-examine the witness about the nature and reliability

  of the Archive’s procedures for capturing and cataloguing the contents of the

  internet at particular times, and the jury was thus enabled to make its own

  decision about the weight, if any, to be given to the records. Accordingly, a

  sufficient basis was laid to place the admission of the evidence well within the

  discretion of the district court, and Gasperini’s challenge therefore fails.

                                     CONCLUSION

        For the foregoing reasons, and those set forth in the accompanying

  summary order, we AFFIRM the judgment of the district court.


                                            16
